Citation Nr: 0739693	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active duty service from May 1965 to May 1967 
and from September 1971 to June 1979.  

In October 2005, the Board of Veterans' Appeals (Board) 
denied service connection for peripheral neuropathy of the 
legs with muscle atrophy, denied increased evaluations for 
cold injury of each leg, granted service connection for 
depression, and remanded the issue currently on appeal to the 
agency of original jurisdiction (AOJ) for additional 
development.  

For the reasons indicated hereinbelow, the issue on appeal is 
again being remanded to the AOJ via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A November 2007 letter from the Board to the veteran noted 
that the Veterans Law Judge who conducted the personal 
hearing at which the veteran testified in July 2005 was no 
longer employed by the Board.  

The letter went on to note that VA law required that the 
Veterans Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  See 
38 U.S.C.A. § 7107(c) (West 2002 and Supp. 2006); 38 C.F.R. 
§ 20.707 (2007).  

The letter also told the veteran that the Board could make a 
decision based on the current appellate record or that the 
veteran could testify at another personal hearing.  38 C.F.R. 
§ 20.717 (2007).  

The veteran responded to the Board's letter later in November 
2007 by indicating that he wanted to appear at a hearing 
before a Veterans Law Judge of the Board via a 
videoconference from the RO.  Consequently, a videoconference 
hearing needs to be scheduled for the veteran at the AOJ.  

Accordingly, this case must be REMANDED to the RO for the 
following action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
at the AOJ before a Veterans Law Judge.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

